Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The New Matter found in the claims  is : The limitation of “an edge surrounding and joining the upper surface and the lower surface, the edge on the upper surface higher than a center of the upper surface”  does not appear in the specification or drawings. The term “Higher” does not even appear in the text of the specification nor parent applications or divisional application which are now U.S. Patent #11033154 and U.S. Patent #10413105. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13- 15 and 19-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Johnson et al 2004/0207140A1.
Johnson et al discloses the claimed invention as recited in the claims as shown below:

13. A cutting board, comprising: an upper surface 1; a lower surface 2; an outer perimeter 3 extending from the upper surface to the lower surface and defining an outer boundary of the cutting board; wherein the cutting board is configured to engage with a receptacle for fluids.  

    PNG
    media_image1.png
    839
    853
    media_image1.png
    Greyscale

14. The cutting board of claim 13, further comprising the receptacle for fluids 4, wherein the receptable for fluids is disposed below the cutting board.  
15. The cutting board of claim 14, wherein a depth of the receptacle for fluids is greater than a thickness of the cutting board.  Top  of cutting board is the top layer 1

    PNG
    media_image1.png
    839
    853
    media_image1.png
    Greyscale

19. The cutting board of claim 13, further comprising a plurality of holes 4 extending from the upper surface to the lower surface.  
20. The cutting board of claim 13, further comprising a groove 108 on the upper surface of the cutting board encircling an outer edge of the upper surface.

Claim(s) 13-16 and 18-20  is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Hashim 2009/0146353A1.
Hashim discloses the claimed invention as recited in the claims as shown below:

13. A cutting board, comprising: an upper surface 1; a lower surface 2; an outer perimeter 3 extending from the upper surface to the lower surface and defining an outer boundary of the cutting board; wherein the cutting board is configured to engage with a receptacle for fluids.  
14. The cutting board of claim 13, further comprising the receptacle for fluids 4, wherein the receptable for fluids is disposed below the cutting board.  
15. The cutting board of claim 14, wherein a depth of the receptacle for fluids is greater than a thickness of the cutting board.  Top  of cutting board is the top layer 1
16. The cutting board of claim 14, wherein the cutting board further comprises a plurality of projections 5, the projections extending from the lower surface and configured to raise the cutting board above the receptacle for fluids.  

    PNG
    media_image2.png
    871
    878
    media_image2.png
    Greyscale

18. The cutting board of claim 13, further comprising a recessed area 7 on the upper surface, the recessed area configured to receive liquids.  
19. The cutting board of claim 13, further comprising a plurality of holes 4 extending from the upper surface to the lower surface.  
20. The cutting board of claim 13, further comprising a groove 7on the upper surface of the cutting board encircling an outer edge of the upper surface.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashim 2009/0146353A1 in view of Morrow et al 4863094.
Hashim discloses the claimed invention except for first and second handles.
The prior  cutting boards with handles such as shown by Morrow et al  a cutting board 25 with handles 22 which allows the cutting board to be moved and it would have been obvious to one having ordinary skill in the art at the time of invention to have modified Hashim to have handles which allows for movement and yields the predictable result of allowing a user to move the board. KSR


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best art is of rejection and rest is made of record
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499. The examiner can normally be reached M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEE D. WILSON
Examiner
Art Unit 3723



LDw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        November 8, 2022